Citation Nr: 0921250	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection thyroid disability.

8.  Entitlement to service connection for respiratory 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from August 
1961 to July 1965.  He has also reported subsequent Merchant 
Marine service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in June 2007.

The issues of entitlement to service connection for neck 
disability, bilateral shoulder disability, low back 
disability, headaches and respiratory disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to the 
Veteran's active duty service.

2.  Tinnitus is causally related to the Veteran's active duty 
service.

3.  The Veteran does not currently have a thyroid disability 
for purposes of service connection.


CONCLUSIONS OF LAW

1.   Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. § 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 

2.  Tinnitus was incurred during the Veteran's active duty 
service.  38 U.S.C.A. § 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

3.  Thyroid disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, the satisfaction of VCAA 
requirements is rendered moot. 

With respect to the issue of entitlement to service 
connection for thyroid disability, the record shows that in 
October 2004 and June 2007 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2004, which was prior to the 
December 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the June 2007 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in the February 2009 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
as well as the June 2007 VCAA letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for thyroid disability. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, a private opinion 
and a VA examination report.  In its June 2007 remand, the 
Board directed the RO to take appropriate steps to request 
copies of any medical records associated with the Veteran's 
reported Merchant Marine service.  The RO requested such 
records from the National Personnel Records Center (NPRC), 
which responded in June 2007 that there were no additional 
service treatment records for the Veteran.  The Board, 
therefore, finds that the RO has met its duty to assist and 
fully complied with the Board's remand.  See Stegall v. West, 
11 Vet.App. 268 (1998).  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in January 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue of entitlement to service connection for 
thyroid disability.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for thyroid 
disability. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For purposes of this analysis, the Board notes that for VA 
purposes, service in the Merchant Marines is not considered 
active duty under the statutes and regulations governing 
awards of service connection.  See 38 C.F.R. § 3.7 (2005).  
There are only two exceptions to this rule: where merchant 
seamen served on blockships in support of Operation Mulberry, 
and where merchant seaman served in oceangoing service during 
the period of armed conflict from December 7, 1941 to August 
15, 1945, both of which are inapplicable in this instance. 
 
Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims that his hearing loss started when he 
worked in the engine room on a Navy ship.  The Veteran's 
service treatment and personnel records were reviewed.  
Service personnel records showed that the Veteran was trained 
as a fireman.  The Veteran's August 1961 entrance service 
examination showed no hearing abnormality.  Whispered voice 
testing results were 15/15 in both ears.   A November 1961 
service examination also showed no hearing abnormality.  
Whispered voice testing results again were 15/15 in both 
ears.  The audiological evaluation revealed pure tone 
thresholds, in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
0
10


Service treatment records also showed no complaints of 
hearing loss.  A July 1965 examination prior to discharge 
again found no hearing abnormality.  The ears were evaluated 
as clinically normal.  Whispered voice testing results were 
again 15/15 in both ears.  However, an audiological 
evaluation was not done. 

There are no post service treatment records in the claims 
file nor has the Veteran identified any such records.  
However, in support of his claim, the Veteran submitted an 
August 2006 private opinion.  The Veteran reported having 
bilateral ringing in his ears since service.  He felt this 
was due to exposure to ongoing loud noise while working in 
engine rooms on ships.  He also stated that his hearing had 
become progressively worse, having first noticed that he was 
having difficulty while in the military service.  The 
examiner indicated the he believed that the injuries and 
stress suffered by the Veteran while serving in the military 
largely contributed to his present condition.  He concluded 
that he felt that the Veteran's condition was due to an 
earlier improperly treated physical injury that according to 
the Veteran happened while serving his country.  However, it 
does not appear that the examiner did an audiological 
evaluation on the Veteran and a diagnosis pertaining to 
hearing loss and tinnitus was not given.  

Nevertheless, on remand, the Veteran was afforded a VA 
audiological examination in December 2008.  The claims file 
was reviewed.  The Veteran reported bilateral moderate 
tinnitus since service.  He stated that he worked as an 
engineman and was exposed to engine room noise, rifles and 
cannons with no ear protection.  Post-military, the Veteran 
worked as a switchman and conductor for the railroad and wore 
protection beginning in 1980.  The examination revealed pure 
tone thresholds, in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
10
20
25
55
60
LEFT
10
20
25
50
60

Speech recognition scores were 96 percent in the right ear 
and 92 percent in the left ear.  The diagnosis was normal 
hearing in both ears at 2000 hertz and a moderately severe 
sensorineural hearing loss at 3000 hertz and above.  The 
examiner observed that the Veteran reported constant 
bilateral tinnitus that he rated as moderate.  The examiner 
opined that the Veteran's tinnitus was likely caused by or 
related to his inservice noise exposure, as Veteran suspected 
that it began during his military service.  The examiner also 
found that in view of the negligible onset of the Veteran's 
hearing loss, it was at least as likely as not caused by or 
related to his inservice noise exposure.  The Board notes 
that there is no medical evidence of record to refute this 
opinion. 

The Board accepts that the medical evidence of record shows 
that the Veteran meets the requirements of 38 C.F.R. § 3.385 
for bilateral hearing loss.  Therefore, based on the evidence 
of record, specifically, the December 2008 VA examination 
that found that the Veteran's hearing loss and tinnitus were 
as likely as not related to service, the Board finds that 
when resolving all benefit of the doubt in favor of the 
Veteran, service connection is warranted for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).    

Thyroid Disability

The Veteran is seeking entitlement to service connection 
thyroid disability.  The Veteran's service treatment records 
were silent with respect to any findings of a thyroid 
disability.  Significantly, the July 1965 service examination 
prior to discharge was silent with respect to any thyroid 
problems. 

Again, there are no follow up treatment records with respect 
to the thyroid.  However, the August 2006 private opinion 
noted that the Veteran reported a past history of thyroid 
dysfunction.  Nevertheless, although the examiner believed 
that the injuries suffered by the Veteran while serving in 
the military largely contributed to his present condition, 
the examiner did not actually diagnose the Veteran with a 
thyroid condition.  

On remand, the Veteran was afforded a VA examination in 
January 2009.  After reviewing the claims file and thoroughly 
examining the Veteran, including performing a thyroid 
function test, the examiner found no thyroid disease present.  
Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

Therefore, based on the January 2009 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that the Veteran currently suffers from a thyroid 
disability.  Although the August 2006 private opinion noted a 
history of thyroid dysfunction, there is no medical evidence 
to support this statement and the opinion itself fails to 
diagnose a thyroid disability.  Further, the Board finds it 
significant that there are no medical records pertaining to 
any thyroid disability after service so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  

The Board acknowledges the Veteran's statements indicating 
that he has a thyroid problem due to service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any finding of a thyroid disability.  Here, the 
Veteran is competent to say that he experienced symptoms 
while in service.  However, the Board does not believe that a 
thyroid disability is subject to lay diagnosis as laboratory 
tests have to be done.  The Veteran has not demonstrated that 
he has the expertise required to diagnose a thyroid 
disability and link it to service.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence, specifically the 
January 2009 VA examination.
 
For the reasons stated above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for thyroid disability.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is warranted.  To that extent, the appeal is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

Service connection for thyroid disability is not warranted.  
To that extent, the appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for neck disability, bilateral shoulder 
disability, low back disability, headaches and respiratory 
disability.  In June 2007, the Board remanded these issues so 
that the Veteran could be afforded a VA examination.  The 
Board specifically requested an opinion as to whether it was 
at least as likely as not (a 50% or higher degree of 
probability) that any of the diagnosed disorders were related 
to the Veteran's active duty service.  

The Veteran was afforded a VA examination in January 2009.  
The examiner diagnosed the Veteran with left shoulder old 
healed left clavicle fracture without significant arthritis, 
right shoulder prior clavicle fracture with mild 
acromioclavicular arthritis, cervical spine degenerative 
joint disease, lumbar spine degenerative disc disease, asthma 
and migraines.  In his history, the Veteran described certain 
injuries or incidents that caused these disabilities; 
however, it was unclear whether the Veteran was referring to 
instances that occurred during his active duty service or 
during his time with the Merchant Marines.  Significantly, 
the examiner opined that even though there was no evidence in 
the service treatment records, per the Veteran, all the 
disabilities had their onset during active service/Merchant 
Marine.  Thus, the examiner also did not appear to 
distinguish between the two types of service.  Moreover, 
service treatment records indicated that the Veteran suffered 
from upper respiratory infections in service as well as 
complained of headaches.  Nevertheless, the examiner did not 
address these instances.  Importantly, the examiner did not 
offer an opinion at to whether it was at least as likely as 
not that these disabilities incurred during service or 
provide a rational for his opinion.  In sum, the opinion is 
not responsive to the questions posed by the Board in the 
June 2007 remand.  The opinion is, therefore, inadequate for 
informed appellate review.  Therefore, while the Board 
regrets further delaying appellate review, in order to comply 
with the Board's June 2007 remand, the Veteran must be 
scheduled for another VA examination with a different 
examiner, if available.  See Stegall v. West, 11 Vet.App. 268 
(1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination by a 
different examiner to determine the 
nature, extent and etiology of the 
disabilities on appeal.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should clearly provide all 
diagnoses with respect to the issues on 
appeal and offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any of 
the diagnosed disorders are related to 
the Veteran's active duty service.  The 
examiner should address the upper 
respiratory infections and headaches 
documented in the service treatment 
records.  Further, a detailed rational 
for all opinions provided should be 
given.  Moreover, the examiner should be 
aware that the Veteran's service in the 
Merchant Marines is not considered active 
duty service for VA purposes. 

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


